Citation Nr: 1429798	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  03-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, to include hypertension and coronary artery disease. 

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran performed active military service from November 1969 to July 1976. 

These matters arise to the Board of Veterans' Appeals (Board) from an August 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that in pertinent part denied service connection for a disability characterized as "borderline high blood pressure, with history of myocardial infarction."  The decision also denied entitlement to a total disability rating based on individual unemployability (TDIU).

In February 2006 and July 2007, the Board remanded the cardiovascular claim.  The Board denied the cardiovascular claim in July 2008.  An April 2010 Board decision found that the August 2002 denial of TDIU had also been timely appealed and remanded that claim for development.  

In April 2011, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision denying service connection for cardiovascular disease, to include hypertension and coronary artery disease.  The Board remanded both claims (cardiovascular and TDIU) in December 2011 and in November 2012. 

VA's Appeals Management Center (AMC) issued a supplemental statement of the case in February 2013.  The cover letter informed the Veteran that he may submit additional information or evidence within 30 days.  In March 2013, the Veteran timely submitted a letter in which he reiterated previous contentions.  He also submitted argument for entitlement to TDIU and he expressed disagreement with that portion of a November 2012 Board decision that denied a rating greater than 10 percent for lumbar radiculopathy.  Because his March 2013 correspondence does not contain new evidence or new information concerning his appeals, a remand for initial RO consideration of the letter is not necessary.  With respect to his disagreement with the November 2012 Board decision, the Veteran is hereby advised that if he desires to appeal any portion of the November 2012 Board decision, he must follow the appeal instructions issued with that Board decision.  

In an April 2013 decision, the Board denied his cardiovascular claim and remanded his TDIU claim for additional development.  However, in December 2013, the Court again vacated and remanded the Board's decision denying service connection for cardiovascular disease, to include hypertension and coronary artery disease. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for cardiovascular disease, to include hypertension and coronary artery disease.  The Veteran was provided with a VA hypertension examination in June 2006, at which time he was diagnosed as having hypertension under treatment, which was under control, as well as coronary artery disease with abnormal perfusion scan, which showed areas of ischemia in the left ventricle with normal left ventricular ejection fraction.  In a July 2008 decision, the Board conceded that the Veteran had current diagnoses of hypertension and coronary artery disease, which was noted by the Court in its April 2011 memorandum decision.  

The Veteran was most recently provided with a VA heart conditions examination in April 2012, at which time the examiner indicated that the Veteran did not currently have and had never been diagnosed with a heart condition.  The examiner later indicated that there was no medical evidence in the claims file to diagnose coronary artery disease and that documentation to support a claim that he has current coronary artery disease was not provided in the claims file.

A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the April 2012 VA examiner indicated that the Veteran did not have and had never been diagnosed with a heart condition, and that there was no medical evidence in the claims file to diagnose coronary artery disease.  As the June 2006 VA examination report diagnosed the Veteran as having both hypertension and coronary artery disease, which was acknowledged in the July 2008 Board decision, the April 2012 VA examiner's opinions appear to be based upon an inaccurate factual premise.  In addition, the Board emphasizes that the Veteran's claim has been pending since February 2002, and that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, a remand is required for medical opinions regarding all diagnosed disorders of the heart, which are based upon an accurate review of the Veteran's documented medical history and which contain a complete rationale.

In addition, the Board notes that the Veteran seeks entitlement to a TDIU.  In its April 2013 decision, the Board remanded the issue of entitlement to a TDIU for additional development.  However, a review of the claims file suggests that this additional development has not been conducted yet.  In addition, the Board finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with his claim for entitlement to service connection for cardiovascular disease.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issue of entitlement to TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain up-to-date treatment records and associate them with the claims files.  

2.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise for the purpose of determining the etiology of his claimed cardiovascular disease, to include hypertension and coronary artery disease.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner; such review must be noted in the examination report.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's cardiovascular disease is related to his active military service.  The examiner should further state whether it is at least as likely as not that the Veteran's in-service high blood pressure, left ventricular hypertrophy, and/or other identified symptoms were manifestations of a chronic disease that continued after the Veteran's military discharge.  The examiner must acknowledge the Veteran's previous diagnoses of coronary artery disease and hypertension, as indicated in the June 2006 VA examination report as well as the July 2008 Board decision.  The examination report and medical opinion should be associated with the claims file.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

3.  Schedule an appropriate examination, by a physician, to determine whether the Veteran's service-connected disabilities preclude securing and following a substantially gainful occupation.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to the physician for review.  

The physician should note in the examination report that a review of the pertinent medical history was accomplished.  The physician should elicit a history of relevant symptoms from the Veteran and then examine him.  All indicated tests and studies should be conducted and all findings described.  The physician should address whether it is at least as likely as not (i.e., 50 percent or greater probability), that the Veteran's service-connected disabilities preclude securing or following a substantially gainful occupation, considering his education and occupational experience but without consideration of his age.  A rationale for any opinion should be given.  

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims file, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims file must indicate whether the notification letter was returned as undeliverable.

5. After undertaking any additional development which it deems to be necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

6.  Following development and adjudication of the TDIU claim, if the benefit is not granted, submit it to the Director, Compensation Service, for extra-schedular consideration in accordance with 38 C.F.R. § 3.321 (b).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



